Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Regarding claims 1, and 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the second wire outlet part provided with an inclined guiding surface facing the winding part, a first partition plate arranged on the inclined guiding surface and a wire avoiding groove arranged on one side of the inclined guiding surface where is close to the winding part, the second wire outlet part divided into a first wire outlet area and a second wire outlet area by the first partition plate, the wire avoiding groove only arranged in the first wire outlet area, and the first partition plate provided with a wire supporting notch, as recited in claims 1, and 6, in combination with the remaining features of claim 1, and 6. 
The most relevant prior art references are as follows:
(i) Kobayashi et al. (US 20110043315 A1) substantially teaches (see fig. 7) A transformer comprising: a bobbin including a core portion extending in an axial direction, and terminal bases fixed at both ends of the core portion in the axial direction;  a plurality of terminal electrode regions provided on the terminal bases, each terminal electrode region being provided with a wire connection part;  a primary coil comprising a plurality of primary wires each having a first winding portion wound over the core portion, a first connecting portion connected to the one of wire connection parts, and a first leading portion extending from the first winding portion to the first connecting portion;  a secondary coil comprising a plurality of secondary wires each having a second winding portion wound over the first winding portion, a second connecting portion connected to remaining one of the wire connection parts, and a second leading portion extending from the second winding portion to the second connecting portion;  
(ii) Nerone (US 20090108976 A1) substantially teaches (see Figs. 1-2) a transformer bobbin has a body with first and second ends spaced along a longitudinal axis.  Conductive pins are mounted in the ends and dimensioned for electrical and mechanical connection with first and second wire windings received in the body.  An opening in the body is dimensioned to receive a ferrous core, and an external winding surface on the body extends between the first and second ends.  First and second margin barriers are provided inwardly of the first and second ends of the winding surface.  The margin barriers have a height that extends a predetermined dimension that closely approximates the height of the first winding.  The margin barriers electrically isolate the first winding from the second winding that is thereafter received over the body.  Preferably, at least one of the first and second margin barriers includes channels there through dimensioned to receive the first winding wire for connection with the pins (Abstract).
(iii) Lin (US 20130321114 A1) substantially teaches a transformer, comprising: a bobbin comprising: a main body comprising a channel, plural winding sections, a first connecting seat, and a second connecting seat; plural extension structures connected with said first connecting seat and said second connecting seat, respectively, wherein each of said plural extension structures has a notch and a stepped structure, and said 
stepped structure comprises plural stepped parts;  and plural pin groups disposed on said first connecting seat, said second connecting seat and said plural extension structures;  at least one primary winding coil and at least one secondary winding coil wound around said plural winding sections, wherein each of said at least one primary winding coil and said at least one secondary winding coil comprises plural outlet terminals;  and a magnetic core assembly partially embedded within said channel of said main body, wherein said plural outlet terminals of said secondary winding coil are respectively disposed on said plural stepped parts of said stepped structure and fixed on said pin group which is disposed on one of said extension structures.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837